Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
…
(d) PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application—
(1) if paragraph (2) does not apply, as of the actual filing date of the patent or the application for patent; or
(2) if the patent or application for patent is entitled to claim a right of priority under section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c)  based upon 1 or more prior filed applications for patent, as of the filing date of the earliest such application that describes the subject matter.

Claims 1 & 7-15 are rejected under 35 U.S.C. 102(d)(2) as being anticipated by Brautigam et al. (U.S. Patent Publication No. 2020/0210336).
Regarding claim 1, Brautigam et al. teaches an autonomous vehicle, comprising: sensors configured to generate a sensor data stream during operations of the autonomous vehicle on a road; (Pars. 0010-0011; See "The method disclosed herein provides for storing data of a system, such as a vehicle, upon the occurrence of a trigger event, such as a switch from automatic driving to manual driving, in an accident or emergency braking. In some embodiments, the method is based on parameters such as a "recording window" or a time window in which data is detected that is to be transferred into a volatile an advanced driver assistance system configured to operate the autonomous vehicle on the road based on the sensor data stream, wherein the advanced driver assistance system is further configured to generate an accident signal in response to detection or prediction of an accident and generate a training signal in response to a fault in object detection, recognition, identification or classification; (Pars. 0002, 0010, & 0030; See "The main task of such data recorders is to make the intended behavior of vehicle systems in accident situations comprehensible. For this purpose, relevant data from a period of a few seconds before the accident are recorded in accident situations and near-accident situations, such as when an airbag is triggered or when emergency braking is triggered." & "The method disclosed herein provides for storing data of a system, such as a vehicle, upon the occurrence of a trigger event, such as a switch from automatic driving to manual driving, in an accident or emergency braking." & "In some embodiments, it is provided that the predetermined trigger event is predetermined by a list of predetermined trigger events. It is provided that at least one value of a sensor of the system and/or a state of a component of the system is assigned by the list to each trigger event of the list.") a non-volatile memory; (Par. 0011; See "transferred from volatile memory into one read-only memory, i.e., a non-volatile memory such as EEPROM or a flash memory.") a first cyclic buffer having a capacity to buffer first sensor data generated by the sensors up to a first period of time; (Pars. 0011 & 0014; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer" & "In some embodiments, by successive transmissions of respective data into the volatile memory, which may, for example, be a ring buffer, the data in the volatile memory is updated continuously by respective transmissions. Accordingly, provision is made in particular for the data to be updated, for example, in a first area of the volatile memory, which is assigned to a predetermined time range of, for example, 30 seconds before a current time, such a second cyclic buffer having a capacity to buffer second sensor data generated by the sensors up to a second period of time that is longer than the first period of time, wherein the first cyclic buffer and the second cyclic buffer are configured to buffer the sensor data stream in parallel and cyclically within the capacity of the first cyclic buffer and the capacity of the second cyclic buffers respectively in absence of the accident signal and the training signal; and (Pars. 0014 & 0032-0033; See "Furthermore, the volatile memory may have a second area or additional areas or storage capacities to which the data to be captured after the occurrence of a trigger event is to be written." & "In some embodiments, a plurality of trigger events may be provided. Each trigger event is leading to a collection of data beyond a time of occurrence of the respective trigger event, i.e., to a collection of data that are after the time of the occurrence of the trigger event. Accordingly, a trigger event, for example, can be reported by a central control unit or recognized by a safety control unit by comparing values detected by respective sensors of a respective system with values specified in the above list." & "In some embodiments, in trigger events, a change of an operating mode of a respective system, for example, such as a vehicle, can be provided from a fully automatic operation to a manual operation or an activation or deactivation of an assistance system. By way of non-limiting example, to detect a plurality of trigger events of different systems or trigger events of the same system that occur several times in succession, each of which leads to a transmission into the read-only memory.") a controller configured to copy the first sensor data from the first cyclic buffer into the non-volatile memory in response to the accident signal, and copy the second sensor data from the second cyclic buffer to the non-volatile memory in response to the training signal (Par. 0045; See "a controller, the controller being configured to receive data from the system, to combine said data in at least one data block, and to store the at least one data block in the at least one volatile memory, and to transfer data stored in the volatile memory to the read-only memory, in response to an occurrence of the predetermined trigger event").
Regarding claim 7, Brautigam et al. teaches a data recorder of an autonomous vehicle, comprising: a non-volatile memory; (Pars. 0002 & 0011; See "Systems, such as vehicles, may be a communication interface configured to receive a sensor data stream from sensors of the autonomous vehicle; (Pars. 0010-0011 & 0042; See "The method disclosed herein provides for storing data of a system, such as a vehicle, upon the occurrence of a trigger event, such as a switch from automatic driving to manual driving, in an accident or emergency braking." & "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed" & "In some embodiments, it is provided that a server to be contacted via a communication interface of the system is selected as the read-only memory.") a first cyclic buffer having a capacity to buffer first sensor data from the sensor data stream, the first sensor data generated during a first period of time; (Pars. 0011 & 0014; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer" & "In some embodiments, by successive transmissions of respective data into the volatile memory, which may, for example, be a ring buffer, the data in the volatile memory is updated continuously by respective transmissions. Accordingly, provision is made in particular for the data to be updated, for example, in a first area of the volatile memory, which is assigned to a predetermined time range of, for example, 30 seconds before a current time, such that the volatile memory always displays the data being recorded in the first area of the volatile memory in the specified time range before the current time.") a second cyclic buffer having a capacity to buffer second sensor data from the sensor data stream, the second sensor data generated during a second period of time that is longer than the first period of time, wherein the first cyclic buffer and the second cyclic buffer are connected to the communication interface to perform buffering concurrently and in parallel; and (Pars. 0014 & 0032-0033; See "Furthermore, the volatile memory may have a second area or additional areas or storage capacities to which the data to be captured after the occurrence of a trigger event is to be written." & "In some embodiments, a plurality of trigger events may be provided. Each trigger event is leading to a collection of data beyond a time of occurrence of the respective trigger event, i.e., to a collection of data that are after the time of the occurrence of the trigger event. Accordingly, a trigger event, a controller configured to: copy the first sensor data from the first cyclic buffer into the non-volatile memory in response to a signal of a first type; and (Par. 0045; See "a controller, the controller being configured to receive data from the system, to combine said data in at least one data block, and to store the at least one data block in the at least one volatile memory, and to transfer data stored in the volatile memory to the read-only memory, in response to an occurrence of the predetermined trigger event") copy the second sensor data from the second cyclic buffer to the nonvolatile memory in response to a signal of a second type. (Pars. 0011 & 0013; See "in the event of a trigger event, are transferred from volatile memory into one read-only memory, i.e., a non-volatile memory such as EEPROM or a flash memory." & " In some embodiments, it is provided that the time window or time range is selected according to a respective trigger event, i.e., to a trigger, wherein data, in particular operating data of a system, are to be captured and/or transferred to the read-only memory in said time window or time range. This means that the time window is adapted or parameterized dynamically depending on a respective trigger event. For this purpose, a list may be provided that assigns a time window, i.e., a first time at which data acquisition starts and a second time at which the data collection ends, to the respective trigger events, which are predetermined, for example, by a number of sensor values and/or settings of apparatuses of a respective system.").
Regarding claim 8, Brautigam et al. teaches wherein signals of the first type indicate of accidents; and signals of the second type indicate training opportunities for an advanced driver assistance system of the vehicle. (Pars. 0010 & 0033; See "The method disclosed herein provides for storing data of a system, such as a vehicle, upon the occurrence of a trigger event, such as a switch from 
Regarding claim 9, Brautigam et al. teaches wherein in response to the signal of the first type, the controller is configured to stop buffering data from the sensor data stream into the first cyclic buffer before at least a portion of the first sensor data is copied from the first cyclic buffer into the non-volatile memory. (FIG. 1, Pars. 0011 & 0039; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer, and, in the event of a trigger event, are transferred from volatile memory into one read-only memory, i.e., a non-volatile memory such as EEPROM or a flash memory." & "Since different trigger events require different event horizons, a data collection to a type of each trigger event may be adapted. For example, provision may be made for data to be recorded and stored in the event of an accident as a trigger event over a particularly large time window of, for example, several minutes. By way of non-limiting example, it can be provided that, in the case of an error message, trigger events are recorded and stored only for a few seconds. In both cases, the respective time window may extend beyond the time of the trigger event, i.e., the first time, as the start of the time window, may be before and the second time, as the end of the time window, may be after the time of the occurrence of the trigger event.")
Regarding claim 10, Brautigam et al. teaches wherein in response to the signal of the second type, the controller is configured to continue, for a predetermined period of time, buffering data from the sensor data stream into the second cyclic buffer before stop buffering further data from the sensor data stream into the second cyclic buffer. (FIG. 1, Pars. 0011, 0014 & 0039; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer, and, in the event of a trigger event, are 
Regarding claim 11, Brautigam et al. teaches wherein the first sensor data is entirely generated by the sensors prior to the signal of the first type; and the second sensor data includes a first portion that is generated by the sensors prior to the signal of the second type and a second portion that is generated by the sensor during the predetermined period of time after the signal of the second type. (Par. 0011; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer, and, in the event of a trigger event, are transferred from volatile memory into one read-only memory, i.e., a non-volatile memory such as EEPROM or a flash memory. Accordingly, the time window is defined in a parameterizable manner, from which window the data is transferred from the volatile memory to the non-volatile memory recorded therein in the event of the occurrence of the triggering, in a variable manner 
Regarding claim 12, Brautigam et al. teaches wherein the first and second cyclic buffers are volatile memories; and the non-volatile memory includes NAND flash memory. (Par. 0011; See "such as a ring buffer, and, in the event of a trigger event, are transferred from volatile memory into one read-only memory, i.e., a non-volatile memory such as EEPROM or a flash memory.")
Regarding claim 13, Brautigam et al. teaches wherein both the first cyclic buffer and the second cyclic buffer are configured to buffering a common portion of the sensor data stream prior to receiving a signal of the first or second type. (Par. 0033; See "In some embodiments, in trigger events, a change of an operating mode of a respective system, for example, such as a vehicle, can be provided from a fully automatic operation to a manual operation or an activation or deactivation of an assistance system. By way of non-limiting example, to detect a plurality of trigger events of different systems or trigger events of the same system that occur several times in succession, each of which leads to a transmission into the read-only memory.")
Regarding claim 14, Brautigam et al. teaches wherein the common portion is generated by the sensors during a same period of time. (Par. 0011; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system" The sensors must generate the common portion before it is received by the buffers.)
Regarding claim 15, Brautigam et al. teaches a method, comprising: receiving, in a data recorder of an autonomous vehicle, a sensor data stream generated by sensors of the autonomous vehicle during operations of the autonomous vehicle on a road; (Pars. 0010-0011; See "The method disclosed herein provides for storing data of a system, such as a vehicle, upon the occurrence of a trigger event, such as a switch from automatic driving to manual driving, in an accident or emergency braking. In some embodiments, the method is based on parameters such as a "recording window" or a time window in which data is detected that is to be transferred into a volatile memory and finally from the volatile memory into a read-only memory, variably at a time for triggering the data acquisition, i.e., for a trigger event. In  buffering the senor data stream into a first cyclic buffer of the data recorder and a second cyclic buffer of the data recorder in parallel and cyclically within a capacity of the first cyclic buffer and a capacity of the second cyclic buffer respectively, wherein: (Pars. 0011, 0014, & 0032-0033; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer" & "In some embodiments, by successive transmissions of respective data into the volatile memory, which may, for example, be a ring buffer, the data in the volatile memory is updated continuously by respective transmissions. Accordingly, provision is made in particular for the data to be updated, for example, in a first area of the volatile memory, which is assigned to a predetermined time range of, for example, 30 seconds before a current time, such that the volatile memory always displays the data being recorded in the first area of the volatile memory in the specified time range before the current time. Furthermore, the volatile memory may have a second area or additional areas or storage capacities to which the data to be captured after the occurrence of a trigger event is to be written." & "In some embodiments, a plurality of trigger events may be provided. Each trigger event is leading to a collection of data beyond a time of occurrence of the respective trigger event, i.e., to a collection of data that are after the time of the occurrence of the trigger event. Accordingly, a trigger event, for example, can be reported by a central control unit or recognized by a safety control unit by comparing values detected by respective sensors of a respective system with values specified in the above list." & "In some embodiments, in trigger events, a change of an operating mode of a respective system, for example, such as a vehicle, can be provided from a fully automatic operation to a manual operation or an activation or deactivation of an assistance system. By way of non-limiting example, to detect a plurality of trigger events of different systems or trigger events of the same system that occur several times in succession, each of which leads to a transmission into the read-only memory.") the capacity of the first cyclic buffer is configured to buffer up to a first segment of the sensor data stream, the first segment generated by the sensors in a first period of time; and the capacity of the second cyclic buffer is configured to buffer up to a second segment of the sensor data stream, the second segment generated by the sensors in a second period of time that is longer than the first period of time; (Pars. 0014 & 0016; See "In some embodiments, by successive transmissions of respective data into the volatile memory, which may, for example, be a ring buffer, the data in the volatile memory is updated continuously by respective transmissions. Accordingly, provision is made in particular for the data to be updated, for example, in a first area of the volatile memory, which is assigned to a predetermined time range of, for example, 30 seconds before a current time, such that the volatile memory always displays the data being recorded in the first area of the volatile memory in the specified time range before the current time. Furthermore, the volatile memory may have a second area or additional areas or storage capacities to which the data to be captured after the occurrence of a trigger event is to be written." & "In some embodiments, it is provided that the data stored in the volatile memory by means of a so-called "sliding window protocol" are transferred to the read-only memory depending on the at least one trigger event with a different time horizon before and after the at least one trigger event. Accordingly, the time window is chosen to be so large that at most the first area of the volatile memory is filled when respective data captured in the time window is transferred to the volatile memory. If a trigger event, such as activation of a restraining mechanism, is detected within the time window or at a current time, the time window is increased, such that a second area of the volatile memory is also filled with data. Accordingly, the second area of the volatile memory is filled with data that was or will be recorded in time after the trigger event. This means that the time window, which specifies a time range in which data is recorded, written to the volatile memory and subsequently written to the read-only memory, changes dynamically depending on the occurrence of a trigger event, i.e., the time window is extended in comparison with a standard operation.") receiving, in the data recorder, an accident signal generated by an advanced driver assistance system detecting or predicting an accident; (Par. 0037; See "In some embodiments, a distance of 30 seconds to a respective trigger event is used, for example, to reconstruct an accident.") copying, in response to the accident signal, the first segment of the sensor data stream from the first cyclic buffer into a non-volatile memory; (Par. 0011; See "In some receiving, in the data recorder, a training signal generated by the advanced driver assistance system detecting a fault in object detection, recognition, identification or classification; (Par. 0011; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer, and, in the event of a trigger event, are transferred from volatile memory into one read-only memory, i.e., a non-volatile memory such as EEPROM or a flash memory.") copying, in response to the training signal, the second segment of the sensor data stream from the second cyclic buffer into the non-volatile memory (Pars. 0011 & 0014; See "In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer, and, in the event of a trigger event, are transferred from volatile memory into one read-only memory, i.e., a non-volatile memory such as EEPROM or a flash memory." & "In some embodiments, by successive transmissions of respective data into the volatile memory, which may, for example, be a ring buffer, the data in the volatile memory is updated continuously by respective transmissions. Accordingly, provision is made in particular for the data to be updated, for example, in a first area of the volatile memory, which is assigned to a predetermined time range of, for example, 30 seconds before a current time, such that the volatile memory always displays the data being recorded in the first area of the volatile memory in the specified time range before the current time. Furthermore, the volatile memory may have a second area or additional areas or storage capacities to which the data to be captured after the occurrence of a trigger event is to be written.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brautigam et al. (U.S. Patent Publication No. 2020/0210336) in view of Kroop et al. (U.S. Patent Publication No. 2018/0257643).
Regarding claim 2, Brautigam et al. teaches the system of claim 1 (see above) but fails to teach wherein the sensors include a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof.
Kroop et al. makes up for the deficiencies in Brautigam et al. Kroop et al. teaches wherein the sensors include a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof. (Par. 0032; See "In more detail, the sensors 102 operate to collectively obtain a sensor view for the SDV 100 (e.g., in a forward operational direction, or providing a 360 degree sensor view), and further to obtain situational information proximate to the SDV 100, including any potential hazards or obstacles. By way of example, the sensors 102 can include multiple sets of camera systems 101 (video cameras, stereoscopic cameras or depth perception cameras, long range monocular cameras), LIDAR systems 103, one or more radar systems 105, and various other sensor resources such as sonar, proximity sensors, infrared sensors, and the like. According to examples provided herein, the sensors 102 can be arranged or grouped in a sensor system or array (e.g., in a sensor pod mounted to the roof of the SDV 100) comprising any number of LIDAR, radar, monocular camera, stereoscopic camera, sonar, infrared, or other active or passive sensor systems.")
Regarding claim 3, Brautigam et al. teaches the system of claim 1 (see above) but fails to teach wherein the advanced driver assistance system includes a map of the road and an artificial neural network; and the advanced driver assistance system is configured to generate the training signal in response to a mismatch between identification of an object in the map of the road and identification of a corresponding object via applying the sensor data stream in the artificial neural network.
Kroop et al. makes up for the deficiencies in Brautigam et al. Kroop et al. teaches wherein the advanced driver assistance system includes a map of the road and an artificial neural network; and the advanced driver assistance system is configured to generate the training signal in response to a mismatch between identification of an object in the map of the road and identification of a corresponding object via applying the sensor data stream in the artificial neural network. (Par. 0045; See "In doing so, the sensor data 212 can be processed by a perception engine 215, which can analyze the sensor data 212 for objects of interest, such as any pedestrians, bicyclists, other vehicles, traffic signals, road signs, and the like. For example, the perception engine 215 can dynamically compare the sensor data 212 with sequential, on-board localization maps of the given region in which the SDV 200 operates, as described herein. The perception engine 215 can identify or otherwise mark the objects of interest, and provide object of interest data 219 to a prediction engine 220, which can predict whether each of the objects of interest present a hazard. For example, the prediction engine 220 can classify each the objects of interest, determine a path and/or velocity for each of the objects of interest, and determine whether the SDV 200 should proceed with caution, brake, weave, accelerate, change lanes, and the like." & Par. 0047; See "For example, the perception engine 215 can analyze the sensor data 212, or live sensor view of the SDV 200, in accordance with a safety standard. As such, if a safety perception threshold is not met, the perception engine 215 can seek assistance from the teleassistance module 225. Furthermore, in some aspects, each of the sensor systems of the sensor suite 210 may be associated with a safety standard. For example, if a field of view of a camera is occluded, or if excessive processing resources of the perception engine 215 are required to resolve the sensor data 212 from the individual sensor systems, the perception engine 215 may submit a detection inquiry 217 specifying the detection anomaly.").
Regarding claim 4, Brautigam et al. fails to teach wherein after the training signal, the autonomous vehicle is configured to transmit the second sensor data from the non-volatile memory to a remote server that is configured to at least update the map of the road according to the second sensor data, the artificial neural network through machine learning using the second sensor data, or both the map and the artificial neural network.
Regarding claim 5, Brautigam et al. teaches wherein the first sensor data is entirely generated by the sensors prior to the accident signal; and the second sensor data includes a first portion that is generated by the sensors prior to the training signal and a second portion that is generated by the sensors during the predetermined period of time after the training signal. (FIG. 1, Par. 0014; See “In some embodiments, by successive transmissions of respective data into the volatile memory, which may, for example, be a ring buffer, the data in the volatile memory is updated continuously by respective transmissions. Accordingly, provision is made in particular for the data to be updated, for example, in a first area of the volatile memory, which is assigned to a predetermined time range of, for example, 30 seconds before a current time, such that the volatile memory always displays the data being recorded in the first area of the volatile memory in the specified time range before the current time. Furthermore, the volatile memory may have a second area or additional areas or storage capacities to which the data to be captured after the occurrence of a trigger event is to be written.”)
Regarding claim 6, Brautigam et al. teaches wherein the controller is further configured to: stop, in response to the accident signal, buffering data from the sensor data stream into the first cyclic buffer before at least a portion of the first sensor data is copied from the first cyclic buffer into the non-volatile memory; continue, for a predetermined period of time, buffering data from the sensor data stream into the second cyclic buffer before stop buffering further data from the sensor data stream into the second cyclic buffer, in response to the training signal. (FIG. 1, Pars. 0011, 0014 & 0045; See “In some embodiments, current data of the system, i.e., data captured by sensors of the system and/or processed by controllers of the system is first stored in a volatile memory, such as a ring buffer, and, in the event of a trigger event, are transferred from volatile memory into one read-only memory, i.e., a non-volatile memory such as EEPROM or a flash memory.”  & “In some embodiments, by successive transmissions of respective data into the volatile memory, which may, for example, be a ring buffer, the data in the volatile memory is updated continuously by respective transmissions. Accordingly, provision is 
Kroop et al. makes up for the deficiencies in Brautigam et al. Kroop et al. teaches wherein after the training signal, the autonomous vehicle is configured to transmit the second sensor data from the non-volatile memory to a remote server that is configured to at least update the map of the road according to the second sensor data, the artificial neural network through machine learning using the second sensor data, or both the map and the artificial neural network. (Par. 0048; See "Specifically, the prediction engine 220 can submit an object inquiry 222 to the teleassistance module 225 in order to resolve the indeterminate object. In certain examples, the prediction engine 220 can attempt to classify objects of interest in accordance with a certainty threshold. If the certainty threshold is not met, then the prediction engine 220 can transmit the object inquiry 22 to the teleassistance module 225." & Par. 0093; See "The memory 761 may also store teleassistance instructions 766 that the processing resources 710 can execute to identify detection or object anomalies, and transmit teleassistance inquiries 719 to a backend transport system or teleassistance system over the network 780, and receive a resolution response 784 in return. Execution of the instructions 762, 764, 766 can cause the processing resources 710 to process the 
Regarding claim 16, Brautigam et al. teaches the method of claim 15 (see above) but fails to teach wherein the sensors include a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof.
Kroop et al. makes up for the deficiencies in Brautigam et al. Kroop et al. teaches wherein the sensors include a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof. (Par. 0032; See "In more detail, the sensors 102 operate to collectively obtain a sensor view for the SDV 100 (e.g., in a forward operational direction, or providing a 360 degree sensor view), and further to obtain situational information proximate to the SDV 100, including any potential hazards or obstacles. By way of example, the sensors 102 can include multiple sets of camera systems 101 (video cameras, stereoscopic cameras or depth perception cameras, long range monocular cameras), LIDAR systems 103, one or more radar systems 105, and various other sensor resources such as sonar, proximity sensors, infrared sensors, and the like. According to examples provided herein, the sensors 102 can be arranged or grouped in a sensor system or array (e.g., in a sensor pod mounted to the roof of the SDV 100) comprising any number of LIDAR, radar, monocular camera, stereoscopic camera, sonar, infrared, or other active or passive sensor systems.")
Regarding claim 17, Brautigam et al. teaches the method of claim 15 (see above) and transmitting, after the training signal, the second segment of the sensor data stream from the non-volatile memory to a remote server; (Par. 0043 In some embodiments, the solid-state memory can be, in particular, a server configured as a so-called "cloud memory" or any other server or memory to be contacted via a communication interface of the system provided according to the invention.) but fails to teach wherein the fault includes a mismatch between an object identification provided in a map of the road and an object identification made through applying the sensor data stream in an artificial neural network of the advanced driver assistance system of the autonomous vehicle; and the method further comprises: updating, using the second segment of the sensor data stream, the map of the road according to the second sensor data, the artificial neural network through machine learning using the second sensor data, or both the map and the artificial neural network.
Kroop et al. makes up for the deficiencies in Brautigam et al. Kroop et al. teaches wherein the fault includes a mismatch between an object identification provided in a map of the road and an object identification made through applying the sensor data stream in an artificial neural network of the advanced driver assistance system of the autonomous vehicle; and the method further comprises: (Par. 0045; See "In doing so, the sensor data 212 can be processed by a perception engine 215, which can analyze the sensor data 212 for objects of interest, such as any pedestrians, bicyclists, other vehicles, traffic signals, road signs, and the like. For example, the perception engine 215 can dynamically compare the sensor data 212 with sequential, on-board localization maps of the given region in which the SDV 200 operates, as described herein. The perception engine 215 can identify or otherwise mark the objects of interest, and provide object of interest data 219 to a prediction engine 220, which can predict whether each of the objects of interest present a hazard. For example, the prediction engine 220 can classify each the objects of interest, determine a path and/or velocity for each of the objects of interest, and determine whether the SDV 200 should proceed with caution, brake, weave, accelerate, change lanes, and the like." & Par. 0047; See "For example, the perception engine 215 can analyze the sensor data 212, or live sensor view of the SDV 200, in accordance with a safety standard. As such, if a safety perception threshold is not met, the perception engine 215 can seek assistance from the teleassistance module 225. Furthermore, in some aspects, each of the sensor systems of the sensor suite 210 may be associated with a safety standard. For example, if a field of view of a camera is occluded, or if excessive processing resources of the perception engine 215 are required to resolve the sensor data 212 from the individual sensor systems, the perception engine 215 may submit a detection inquiry 217 specifying the detection anomaly.") updating, using the second segment of the sensor data stream, the map of the road according to the second sensor data, the artificial neural network through machine learning using the second sensor data, or both the map and the artificial neural network (Par. 0048; See "Specifically, the prediction engine 220 can submit an 
Brautigam et al. and Kroop et al. are both directed to autonomous driving vehicles with data storage capabilities and are obvious to combine because Brautigam et al. is improved with map data and comparison between sensor data and map data within Kroop et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Brautigam et al. in view of Kroop et al.
Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brautigam et al. (U.S. Patent Publication No. 2020/0210336) in view of Verhaeghe et al. (U.S. Patent Publication No. 2019/0146930).
Regarding claim 18, Brautigam et al. fails to teach partitioning the non-volatile memory into a first area and a second area, wherein the second segment of the sensor data stream is copied into the second area in response to the training signal; organizing the first area into a plurality of slots, each sufficient to store entire content of the first cyclic buffer; and maintaining, in the slots, a plurality of data stream segments copied from the first cyclic buffer as responses to most recent accident signals generated by the advanced driver assistance system of the autonomous vehicle.
partitioning the non-volatile memory into a first area and a second area, wherein the second segment of the sensor data stream is copied into the second area in response to the training signal; (Par. 0033; See "The memory 280 may comprise a semiconductor memory device. Semiconductor memory devices include volatile memory devices, such as dynamic random access memory ("DRAM") or static random access memory ("SRAM") devices, non-volatile memory devices, such as resistive random access memory ("ReRAM")" & Abstract; See "The storage device includes a user partition and an event partition (which may be associated with an event). The storage device receives data from a host device, and stores the data in the user partition. In response to receiving an indication of an event, the storage device may designate the data as part of the event partition.") organizing the first area into a plurality of slots, each sufficient to store entire content of the first cyclic buffer; (Par. 0024; See "Alternatively, the command may indicate to the storage device that data sent along with the command (such as in the payload of the command or in a communication associated with the command) be stored in the event partition. As another example, the host device 100 may analyze the centrifugal force of the vehicle to determine whether the centrifugal force exceeds a predetermined amount. In response to determining that the centrifugal force exceeds the predetermined amount (e.g., the car was driving erratically or collided with another vehicle), the host device 100 may order to storage device 120 to create a separate recording or file of the event.") and maintaining, in the slots, a plurality of data stream segments copied from the first cyclic buffer as responses to most recent accident signals generated by the advanced driver assistance system of the autonomous vehicle (Pars. 0050-0051; See "At 306, it is determined whether an event has occurred. As discussed above, determination of an event may be based on the sensor data or may be independent of the sensor data. In response to determining that an event has not occurred, flow diagram 300 moves back to 302. In this regard, the host device may iteratively determine whether the event has occurred in the sensor data. More specifically, after the host device 100 has sent a first set of sensor data to the storage device 120 for storage in a file in the user partition, the host device 100 may determine whether the event has occurred in a second set of sensor data (which may be generated subsequent to the first set of sensor data). In the event that the 
Regarding claim 20, Brautigam et al. fails to teach organizing the second area into a plurality of slots, each sufficient to store entire content of the second cyclic buffer; storing priority indicators of data stored in the plurality of slots in the second area; and selecting a selected slot from the plurality of slots in the second area in response to the training signal based on the priority indicators and a priority indicator associated with the training signal, wherein the second segment is copied from the second cyclic buffer into the selected slot in the second area.
Verhaeghe et al. makes up for the deficiencies in Brautigam et al. Verhaeghe et al. teaches organizing the second area into a plurality of slots, each sufficient to store entire content of the second cyclic buffer; (Par. 0024; See "Alternatively, the command may indicate to the storage device that data sent along with the command (such as in the payload of the command or in a communication associated with the command) be stored in the event partition. As another example, the host device 100 may analyze the centrifugal force of the vehicle to determine whether the centrifugal force exceeds a predetermined amount. In response to determining that the centrifugal force exceeds the predetermined amount (e.g., the car was driving erratically or collided with another vehicle), the host device 100 may order to storage device 120 to create a separate recording or file of the event.") storing priority indicators of data stored in the slots; (Par. 0046; See "The memory 280 may comprise a single partition or multiple partitions. In one particular embodiment, the memory 280 may be divided into multiple partitions, such as two or more logical and/or physical partitions. One, some or all of the partitions in memory 280 may have independent master boot records and file system tables. The controller 250 may have a first set of rules to control a first partition and a second set of rules to control a second partition. For example, the memory 280 may comprise one or  and selecting a selected slot from the plurality of slots in the second area in response to the training signal based on the priority indicators and a priority indicator associated with the training signal, wherein the second segment is copied from the second cyclic buffer into the selected slot in the second area (Pars. 0048-0049; See "The event partition(s) 290 may be configurable in size, support specialized data deletion functionality and support unique file transfer methods. For example, the controller 250 may control the event partition 290 under a set of rules that determine when a file is designated as part of the event partition 290 and/or determine when to delete the file within the event partition 290. As discussed in more detail below, two example modes of file deletion include Write Only Read Many (WORM) and Time Erase Read Many (TERM). Further, the event partition 290 may support use of password lock. Of course, in practice, the host device 100 and storage device 120 can have fewer or different components than the ones shown in FIGS. 2A-B. As discussed above, an event may be determined. In response to determination of the event, the file may be designated as part of the event partition 290. FIG. 3 is a flow diagram 300 of a method of an embodiment for the host device 100 to determine whether an event has occurred. At 302, the sensor data is received. As discussed above, the sensor data may comprise data generated by the sensor and/or has been derived from the data generated by the sensor. At 304, the sensor data is sent to the storage device for storage.")
Brautigam et al. and Verhaeghe et al. are both directed to data storing techniques and are obvious to combine because Brautigam et al. is improved with the partitioning to multiple storage devices having multiple slots in Verhaeghe et al. which was well known before the effective filing date of the claimed .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brautigam et al. (U.S. Patent Publication No. 2019/0302766) in view of Verhaeghe et al. (U.S. Patent Publication No. 2019/0146930) in further view of Nix (U.S. Patent Publication No. 2014/0049646).
Regarding claim 19, Brautigam et al. and Verhaeghe et al. fails to teach copying data from the first cyclic buffer into a slot selected from the plurality of slots according to a round robin scheme.
Nix makes up for the deficiencies in Brautigam et al. and Verhaeghe et al. Nix teaches copying data from the first cyclic buffer into a slot selected from the plurality of slots according to a round robin scheme. (Par. 0036; See "The buffering process 60 operates in round-robin fashion as follows: initially, at step 60A, the BP is set to the second buffer segment 30M2 and for the next three seconds the process 60 monitors the CAN bus 20 for any pre-event data and writes the pre-event data to the first buffer segment 30Ml. After three seconds have elapsed, control passes to step 60B where the BP is set to the first buffer segment 30Ml and for the next three seconds the process 60 monitors the CAN bus 20 for any pre-event data and writes the pre-event data to the second buffer segment 30M2. After three seconds have elapsed, control passes back to step 60A to repeat the process.")
Brautigam et al., Verhaeghe et al., and Nix are directed to data storing techniques and are obvious to combine because Brautigam et al. is improved with the round-robin scheme taught within Nix which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Brautigam et al. in view of Verhaeghe et al. in further view of Nix. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
9/29/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661